Exhibit 10.4

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of October 6,
2016 by and among Camping World Holdings, Inc., a Delaware corporation (the
“Corporation”), and each Person identified on the Schedule of Investors attached
hereto as of the date hereof (such Persons, collectively, the “Original Equity
Owners”).

 

RECITALS

 

WHEREAS, the Corporation is contemplating an offer and sale of its shares of
Class A common stock, par value $0.01 per share (the “Class A Common Stock” and
such shares, the “Shares”), to the public in an underwritten initial public
offering (the “IPO”);

 

WHEREAS, the Corporation desires to use a portion of the net proceeds from the
IPO to purchase Common Units (as defined below) of CWGS Enterprises, LLC, a
Delaware limited liability company (the “Company”), and the Company desires to
issue its Common Units to the Corporation in exchange for such portion of the
net proceeds from the IPO;

 

WHEREAS, immediately prior to the consummation of the issuance of Common Units
by the Company to the Corporation, the Original Equity Owners are the sole
members of the Company;

 

WHEREAS, immediately prior to or simultaneous with the purchase by the
Corporation of the Common Units, the Corporation, the Company and the Original
Equity Owners will enter into that certain Amended and Restated Limited
Liability Company Agreement of the Company (such agreement, as it may be
amended, restated, amended and restated, supplemented or otherwise modified form
time to time, the “LLC Agreement”);

 

WHEREAS, in connection with the closing of the IPO, (i) the Corporation will
become the sole managing member of the Company, (ii) under the LLC Agreement the
membership interests of the Original Equity Owners will be cancelled and Common
Units will be issued, (iii) each Person identified on the Schedule of Investors
attached hereto as a “Former Equity Owner” (such Persons, collectively, the
“Former Equity Owners”) will exchange their indirect interest in the Common
Units for shares of Class A Common Stock, (iv) each Person identified on the
Schedule of Investors attached hereto as a “Continuing Equity Owner” (such
Persons, collectively, the “Continuing Equity Owners”) will become a
non-managing member of the Company, but otherwise retain their Common Units in
the Company, and (iv) in consideration of the Corporation acquiring the Common
Units and becoming the managing member of the Company and for other good
consideration, the Company has provided the Continuing Equity Owners with a
redemption right pursuant to which the Continuing Equity Owners may be able to
require redemption of their Common Units and the Corporation may, at the
Corporation’s option, redeem or exchange their Common Units for shares of Class
A Common Stock or in cash on the terms set forth in the LLC Agreement; and

 

WHEREAS, in connection with the IPO and the transactions described above, the
Corporation has agreed to grant to the Holders (as defined below) certain rights
with respect to the registration of the Registrable Securities (as defined
below) on the terms and conditions set forth herein.







--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.       Definitions.  For purposes of this Agreement, the following
terms shall have the meanings specified in this Section 1:

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Additional Investor” has the meaning set forth in Section 9, and shall be
deemed to include each such Person’s Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of any Holder.  As used in
this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

 

“Agreement” has the meaning set forth in the preamble.

 

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

 

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights (including conversion and
exchange rights) and options to purchase any security described in the clause
(i) or (ii) above.

 

“Class A Common Stock” has the meaning set forth in the recitals.

 

“Class B Common Stock” means the Corporation’s Class B common stock, par value
$0.0001 per share.

 

“Common Units” means the “Common Units” of the Company as defined in the LLC
Agreement.

 

“Company” has the meaning set forth in the recitals.

 





2

--------------------------------------------------------------------------------

 



“Continuing Equity Owners” has the meaning set forth in the recitals, and shall
be deemed to include their respective Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

 

“Controlling Holder” means each of the Controlling Holders as identified on the
Schedule of Investors, so long as such Holders continue to hold Registrable
Securities.

 

“Corporation” has the meaning set forth in the preamble.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Follow-On Holdback Period” has the meaning set forth in Section 4(a)(ii).

 

“Former Equity Owners” has the meaning set forth in the recitals, and shall be
deemed to include their respective Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

 

 “Holdback Period” has the meaning set forth in Section 4(a)(i).

 

“Holder” means any Person that is a party to this Agreement from time to time,
as set forth on the signature pages hereto.

 

“Holder Indemnified Parties” has the meaning set forth in Section 7(a).

 

“IPO” has the meaning set forth in the recitals.

 

“Joinder” has the meaning set forth in Section 9.

 

“LLC Agreement” has the meaning set forth in the recitals.

 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act.

 

“Original Equity Owners” has the meaning set forth in the preamble, and shall be
deemed to include their respective Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

 





3

--------------------------------------------------------------------------------

 



“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Corporation pursuant to an offering registered under the Securities Act,
whether by the Corporation, by Holders and/or by any other holders of the
Corporation’s Capital Stock.

 

“Registrable Securities” means (i) any Class A Common Stock (A) issued by the
Corporation in connection with the IPO in exchange for the Common Units of the
Former Equity Owners or (B) issued by the Corporation in a Share Settlement in
connection with (x) the redemption by the Company of Common Units owned by any
Continuing Equity Owner or (y) at the election of the Corporation, in a direct
exchange for Common Units owned by any Continuing Equity Owner, in each case in
accordance with the terms of the LLC Agreement, (ii) any common Capital Stock of
the Corporation or of any Subsidiary of the Corporation issued or issuable with
respect to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization, and (iii) any other Shares owned,
directly or indirectly, by Holders.  As to any particular Registrable Securities
owned by any Person, such securities shall cease to be Registrable Securities on
the date such securities  (a) have been sold or distributed pursuant to a Public
Offering, (b) have been sold in compliance with Rule 144 following the
consummation of the IPO, (c) have been repurchased by the Corporation or a
Subsidiary of the Corporation or (d) may be disposed of pursuant to Rule 144
under the Securities Act in a single transaction without volume limitation or
other restrictions on transfer thereunder.  For purposes of this Agreement, a
Person shall be deemed to be a Holder, and the Registrable Securities shall be
deemed to be in existence, whenever such Person has the right to acquire,
directly or indirectly, such Registrable Securities (upon conversion or exercise
in connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder; provided
a holder of Registrable Securities may only request that Registrable Securities
in the form of Capital Stock of the Corporation that is registered or to be
registered as a class under Section 12 of the Exchange Act be registered
pursuant to this Agreement.  For the avoidance of doubt, while Common Units
and/or shares of Class B Common Stock may constitute Registrable Securities,
under no circumstances shall the Corporation be obligated to register Common
Units or shares of Class B Common Stock, and only Shares issuable upon
redemption or exchange of Common Units will be registered. 

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(a)(i).

 





4

--------------------------------------------------------------------------------

 



“Schedule of Investors” means the schedule attached to this Agreement entitled
“Schedule of Investors,” which shall reflect each Holder from time to time party
to this Agreement.

 

“Securities” has the meaning set forth in Section 4(a)(i).

 

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Share Settlement” means “Share Settlement” as defined in the LLC Agreement.

 

“Shares” has the meaning set forth in the recitals.

 

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

 “Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Subsidiary” means, with respect to the Corporation, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Corporation, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Corporation or
(y) the Corporation or one of its Subsidiaries is the sole manager or general
partner of such Person.

 

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Period” has the meaning set forth in Section 2(f)(i).

 

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

 

“Violation” has the meaning set forth in Section 7(a).

 





5

--------------------------------------------------------------------------------

 



“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

Section 2.       Demand Registrations.

 

(a)       Requests for Registration.  Subject to the terms and conditions of
this Agreement, at any time from and after 180 days following the IPO, each
Controlling Holder may request registration under the Securities Act of all or
any portion of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), and each Controlling Holder may
request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-3 or any similar short-form registration
(“Short-Form Registrations”) if available; provided that the Company shall not
be obligated to file registration statements relating to any Long-Form
Registration or Short-Form Registration under this Section 2(a) unless the
anticipated aggregate offering price of the Registrable Securities to be sold in
such offering, net of underwriting discounts and commissions, is reasonably
expected to exceed $10 million.  All registrations requested pursuant to this
Section 2(a) are referred to herein as “Demand Registrations.”  The Controlling
Holder making a Demand Registration may request that the registration be made
pursuant to Rule 415 under the Securities Act (a “Shelf Registration”) and, if
the Corporation is a WKSI at the time any request for a Demand Registration is
submitted to the Corporation, that such Shelf Registration be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act) (an
“Automatic Shelf Registration Statement”).  Except to the extent that Section
2(d) applies, upon receipt of the request for the Demand Registration, the
Corporation shall as promptly as reasonably practicable (but in no event later
than two Business Days after receipt of the request for the Demand Registration)
give written notice of the Demand Registration to all other Holders and, subject
to the terms of Section 2(e), shall include in such Demand Registration (and in
all related registrations and qualifications under state blue sky laws and in
any related underwriting) all Registrable Securities with respect to which the
Corporation has received written requests for inclusion therein within ten
Business Days after the receipt of the Corporation’s notice; provided that the
Corporation shall provide notice of the Demand Registration to all other Holders
prior to the filing of the registration statement with respect to the Demand
Registration.  Each Holder agrees that such Holder shall treat as confidential
the receipt of the notice of Demand Registration and shall not disclose or use
the information contained in such notice of Demand Registration without the
prior written consent of the Corporation or until such time as the information
contained therein is or becomes available to the public generally, other than as
a result of disclosure by the Holder in breach of the terms of this
Agreement.  Notwithstanding the foregoing, the Corporation shall not be required
to take any action that would otherwise be required under this  Section 2 if
such action would violate Section 4(a) hereof or any similar provision contained
in the underwriting agreement entered into in connection with any underwritten
Public Offering.

 

(b)       Long-Form Registrations.  Each Controlling Holder shall be entitled to
three Long-Form Registrations in which the Corporation shall pay all
Registration Expenses, regardless of whether any registration statement is filed
or any such Demand Registration is consummated.  All Long-Form Registrations
shall be underwritten registrations unless otherwise approved by the applicable
Controlling Holder.

 

(c)       Short-Form Registrations.  In addition to the Long-Form Registrations
described in Section 2(b), each Controlling Holder shall be entitled to request
an unlimited number of





6

--------------------------------------------------------------------------------

 



Short-Form Registrations in which the Corporation shall pay all Registration
Expenses, regardless of whether any registration statement is filed or any such
Demand Registration is consummated.  Demand Registrations shall be Short-Form
Registrations whenever the Corporation is permitted to use any applicable short
form and if the managing underwriters (if any) agree to the use of a Short-Form
Registration.  After the Corporation has become subject to the reporting
requirements of the Exchange Act, the Corporation shall use its reasonable best
efforts to make Short-Form Registrations available for the sale of Registrable
Securities.

 

(d)       Shelf Registrations. 

 

(i)            Subject to the availability of required financial information, as
promptly as practicable after the Corporation receives written notice of a
request for a Shelf Registration, the Corporation shall file with the Securities
and Exchange Commission a registration statement under the Securities Act for
the Shelf Registration (a “Shelf Registration Statement”).  The Corporation
shall use its reasonable best efforts to cause any Shelf Registration Statement
to be declared effective under the Securities Act as soon as practicable after
the initial filing of such Shelf Registration Statement, and once effective, the
Corporation shall cause such Shelf Registration Statement to remain continuously
effective for such time period as is specified in the request by the Holders,
but for no time period longer than the period ending on the earliest of (A) the
third anniversary of the initial effective date of such Shelf Registration
Statement, (B) the date on which all Registrable Securities covered by such
Shelf Registration Statement have been sold pursuant to the Shelf Registration
Statement, and (C) the date as of which there are no longer any Registrable
Securities covered by such Shelf Registration Statement in existence.  Without
limiting the generality of the foregoing, the Corporation shall use its
reasonable best efforts to prepare a Shelf Registration Statement with respect
to all of the Registrable Securities owned by or issuable to the Original Equity
Owners in accordance with the terms of the LLC Agreement (or such other number
of Registrable Securities specified in writing by the Holder with respect to the
Registrable Securities owned by or issuable to such Holder) to enable and cause
such Shelf Registration Statement to be filed and maintained with the Securities
and Exchange Commission as soon as practicable after the later to occur of (i)
the expiration of the Holdback Period and (ii) the Corporation becoming eligible
to file a Shelf Registration Statement for a Short-Form Registration; provided
that any of the Original Equity Owners may, with respect to itself, instruct the
Corporation in writing not to include in such Shelf Registration Statement the
Registrable Securities owned by or issuable to such Holder. In order for any of
the Original Equity Owners to be named as a selling securityholder in such Shelf
Registration Statement, the Corporation may require such Holder to deliver all
information about such Holder that is required to be included in such Shelf
Registration Statement in accordance with applicable law, including Item 507 of
Regulation S-K promulgated under the Securities Act, as amended from time to
time, or any similar successor rule thereto. Notwithstanding anything to the
contrary in Section 2(d)(ii), any Holder that is named as a selling
securityholder in such Shelf Registration Statement may make a secondary resale
under such Shelf Registration Statement without the consent of the Holders
representing a majority of the Registrable Securities or any other Holder if
such resale does not require a supplement to the Shelf Registration Statement.

 





7

--------------------------------------------------------------------------------

 



(ii)           In the event that a Shelf Registration Statement is effective,
Holders representing the Registrable Securities with a market value of at least
$10 million shall have the right at any time or from time to time to elect to
sell pursuant to an offering (including an underwritten offering (an
“Underwritten Takedown”)) Registrable Securities available for sale pursuant to
such registration statement (“Shelf Registrable Securities”), so long as the
Shelf Registration Statement remains in effect, and the Corporation shall pay
all Registration Expenses in connection therewith; provided that each
Controlling Holder shall have the right at any time and from time to time to
elect to sell pursuant to an offering (including an Underwritten Takedown)
pursuant to a Shelf Offering Request (as defined below) made by such Controlling
Holder so long as the anticipated aggregate offering price of the Registrable
Securities to be sold in such offering, net of underwriting discounts and
commissions, is reasonably expected to exceed $10 million. The applicable
Holders shall make such election by delivering to the Corporation a written
request (a “Shelf Offering Request”) for such offering specifying the number of
Shelf Registrable Securities that such Holders desire to sell pursuant to such
offering (the “Shelf Offering”).  In the case of an Underwritten Takedown, as
promptly as practicable, but no later than two Business Days after receipt of a
Shelf Offering Request, the Corporation shall give written notice (the “Shelf
Offering Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities.  The Corporation, subject to Sections 2(e) and 8 hereof,
shall include in such Shelf Offering the Shelf Registrable Securities of any
other Holder that shall have made a written request to the Corporation for
inclusion in such Shelf Offering (which request shall specify the maximum number
of Shelf Registrable Securities intended to be sold by such Holder) within five
days after the receipt of the Shelf Offering Notice.  The Corporation shall, as
expeditiously as possible (and in any event within ten Business Days after the
receipt of a Shelf Offering Request, unless a longer period is agreed to by the
Holders representing a majority of the Registrable Securities that made the
Shelf Offering Request), use its reasonable best efforts to facilitate such
Shelf Offering.  Each Holder agrees that such Holder shall treat as confidential
the receipt of the Shelf Offering Notice and shall not disclose or use the
information contained in such Shelf Offering Notice without the prior written
consent of the Corporation or until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement.

 

(iii)          Notwithstanding the foregoing, if any Holder desires to effect a
sale of Shelf Registrable Securities that does not constitute an Underwritten
Takedown, the Holder shall deliver to the Corporation a Shelf Offering Request
no later than two Business Days prior to the expected date of the sale of such
Shelf Registrable Securities, and subject to the limitations set forth in
Section 2(d)(i), the Corporation shall file and effect an amendment or
supplement to its Shelf Registration Statement for such purpose as soon as
reasonably practicable.

 

(iv)          Notwithstanding the foregoing, if a Controlling Holder wishes to
engage in an underwritten block trade off of a Shelf Registration Statement
(either through filing an Automatic Shelf Registration Statement or through a
take-down from an existing Shelf Registration Statement), then notwithstanding
the foregoing time periods, such Holders only need to notify the Corporation of
the block trade Shelf Offering three Business Days





8

--------------------------------------------------------------------------------

 



prior to the day such offering is to commence (unless a longer period is agreed
to by Holders representing a majority of the Registrable Securities wishing to
engage in the underwritten block trade) and the Corporation shall promptly
notify other Holders and such other Holders must elect whether or not to
participate by the next Business Day (i.e., two Business Days prior to the day
such offering is to commence) (unless a longer period is agreed to by the
Holders representing a majority of the Registrable Securities wishing to engage
in the underwritten block trade) and the Corporation shall as expeditiously as
possible use its reasonable best efforts to facilitate such offering (which may
close as early as three Business Days after the date it commences); provided
that Holders representing a majority of the Registrable Securities wishing to
engage in the underwritten block trade shall use commercially reasonable efforts
to work with the Corporation and the underwriters prior to making such request
in order to facilitate preparation of the registration statement, prospectus and
other offering documentation related to the underwritten block trade.

 

(v)           The Corporation shall, at the request of Holders representing a
majority of the Registrable Securities covered by a Shelf Registration
Statement, file any prospectus supplement or, if the applicable Shelf
Registration Statement is an Automatic Shelf Registration Statement, any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by such
Holders to effect such Shelf Offering.

 

(e)       Priority on Demand Registrations and Shelf Offerings.  The Corporation
shall not include in any Demand Registration or Shelf Offering any securities
that are not Registrable Securities without the prior written consent of Holders
representing a majority of the Registrable Securities included in such
registration or offering.  If a Demand Registration or a Shelf Offering is an
underwritten offering and the managing underwriters advise the Corporation in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, that
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the
Corporation shall include in such registration or offering, as applicable, (i)
first, the Registrable Securities of Holders requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect, pro rata among the such Holders on the basis of the number
of Registrable Securities owned by each such Holder that such Holder of
Registrable Securities shall have requested to be included therein, (ii) second,
other securities requested to be included in such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect, and
(iii) third, securities the Corporation requested to be included in such
registration for its own account which, in the opinion of the underwriters, can
be sold without any such adverse effect.  Alternatively, if the number of
Registrable Securities which can be included on a Shelf Registration Statement
is otherwise limited by Instruction I.B.6 to Form S-3 (or any successor
provision thereto), the Corporation shall include in such registration or
offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which
can be included on such Shelf Registration Statement in accordance with the
requirements of Form S-3, pro rata among the respective Holders thereof on the
basis of the amount of Registrable Securities owned by each such Holder that
such Holder of Registrable Securities shall have requested to be included
therein.

 





9

--------------------------------------------------------------------------------

 



(f)        Restrictions on Demand Registration and Shelf Offerings.

 

(i)            The Corporation shall not be obligated to effect any Demand
Registration within 90 days after the effective date of a previous Demand
Registration or a previous registration in which Registrable Securities were
included pursuant to Section 3.  The Corporation may postpone, for up to 60 days
from the date of the request, the filing or the effectiveness of a registration
statement for a Demand Registration or suspend the use of a prospectus that is
part of a Shelf Registration Statement for up to 60 days from the date of the
Suspension Notice (as defined below) and therefore suspend sales of the Shelf
Registrable Securities (such period, the “Suspension Period”) by providing
written notice to the Holders if (A) the Corporation’s board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Corporation or any Subsidiary to engage in
any material acquisition of assets or stock (other than in the ordinary course
of business) or any material merger, consolidation, tender offer,
recapitalization, reorganization or other transaction involving the Corporation
or any Subsidiary, (B) upon advice of counsel, the sale of Registrable
Securities pursuant to the registration statement would require disclosure of
MNPI not otherwise required to be disclosed under applicable law, and (C) either
(x) the Corporation has a bona fide business purpose for preserving the
confidentiality of such transaction or (y) disclosure of such MNPI would have a
material adverse effect on the Corporation or the Corporation’s ability to
consummate such transaction; provided that in such event, the Holders shall be
entitled to withdraw such request for a Demand Registration or underwritten
Shelf Offering and the Corporation shall pay all Registration Expenses in
connection with such Demand Registration or Shelf Offering.  The Corporation may
delay a Demand Registration hereunder only twice in any twelve-month period,
except with the consent of each Controlling Holder.  The Corporation also may
extend the Suspension Period with the consent of each Controlling Holder. 

 

(ii)           In the case of an event that causes the Corporation to suspend
the use of a Shelf Registration Statement as set forth in paragraph (f)(i) above
or pursuant to applicable subsections of Section 5(a)(vi) (a “Suspension
Event”), the Corporation shall give a notice to the Holders of Registrable
Securities registered pursuant to such Shelf Registration Statement (a
“Suspension Notice”) to suspend sales of the Registrable Securities and such
notice shall state generally the basis for the notice and that such suspension
shall continue only for so long as the Suspension Event or its effect is
continuing.  If the basis of such suspension is nondisclosure of MNPI, the
Corporation shall not be required to disclose the subject matter of such MNPI to
Holders.  A Holder shall not effect any sales of the Registrable Securities
pursuant to such Shelf Registration Statement (or such filings) at any time
after it has received a Suspension Notice from the Corporation and prior to
receipt of an End of Suspension Notice (as defined below).  Each Holder agrees
that such Holder shall treat as confidential the receipt of the Suspension
Notice and shall not disclose or use the information contained in such
Suspension Notice without the prior written consent of the Corporation or until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the Holder in breach
of the terms of this Agreement.  Holders may recommence effecting sales of the
Registrable Securities pursuant to the





10

--------------------------------------------------------------------------------

 



Shelf Registration Statement (or such filings) following further written notice
to such effect (an “End of Suspension Notice”) from the Corporation, which End
of Suspension Notice shall be given by the Corporation to the Holders and their
counsel, if any, promptly following the conclusion of any Suspension Event;
provided that in no event shall an End of Suspension Notice be given after the
end of the Suspension Period unless with the consent of each Controlling Holder.

 

(iii)          Notwithstanding any provision herein to the contrary, if the
Corporation gives a Suspension Notice with respect to any Shelf Registration
Statement pursuant to this Section 2(f), the Corporation agrees that it shall
(A) extend the period of time during which such Shelf Registration Statement
shall be maintained effective pursuant to this Agreement by the number of days
during the period from the date of receipt by the Holders of the Suspension
Notice to and including the date of receipt by the Holders of the End of
Suspension Notice, and (B) provide copies of any supplemented or amended
prospectus necessary to resume sales, with respect to each Suspension Event;
provided that such period of time shall not be extended beyond the date that
there are no longer Registrable Securities covered by such Shelf Registration
Statement.

 

(g)       Selection of Underwriters.  Controlling Holder(s) initiating any
Demand Registration representing a majority of the Registrable Securities
included in such Demand Registration shall have the right to select the
investment banker(s) and manager(s) to administer the offering (including
assignment of titles), subject to the Corporation’s approval not be unreasonably
withheld, conditioned or delayed.  If any Shelf Offering is an Underwritten
Takedown, the Holders representing a majority of the Registrable Securities
participating in such Underwritten Takedown shall have the right to select the
investment banker(s) and manager(s) to administer the offering relating to such
Shelf Offering (including assignment of titles), subject to the Corporation’s
approval not to be unreasonably withheld, conditioned or delayed.

 

(h)       Fulfillment of Registration Obligations.  Notwithstanding any other
provision of this Agreement, a registration requested pursuant to this Section 2
shall not be deemed to have been effected and the Holder that made the Demand
Registration shall not be deemed to have used one of its Demand Registrations
for purposes of Section 2(b): (i) if the number of Registrable Securities
requested to be included in a Long-Form Registration by the initiating
Controlling Holder is cut back by the managing underwriters pursuant to Section
2(e) by more than twenty percent (20%); (ii) if the registration statement is
withdrawn without becoming effective in accordance with Section 2(f) or
otherwise without the consent of the initiating Controlling Holder; (iii) if
after it has become effective such registration is interfered with by any stop
order, injunction or other order or requirement of the Securities and Exchange
Commission or any other governmental authority for any reason other than a
misrepresentation or an omission by the Holder making such Demand Registration,
or an Affiliate of such Holder (other than the Corporation and its controlled
Affiliates), and, as a result thereof, the Registrable Securities requested to
be registered cannot be completely distributed in accordance with the plan of
distribution set forth in the related registration statement; (iv) if the
registration does not contemplate an underwritten offering, if it does not
remain effective for at least 180 days (or such shorter period as will terminate
when all securities covered by such registration statement have been sold or
withdrawn); or if such registration statement contemplates an underwritten
offering, if it does not remain effective for at least 180 days plus such longer
period as, in the





11

--------------------------------------------------------------------------------

 



opinion of counsel for the underwriter or underwriters, a prospectus is required
by applicable law to be delivered in connection with the sale of Registrable
Securities by an underwriter or dealer; or (v) in the event of an underwritten
offering, if the conditions to closing (including any condition relating to an
overallotment option) specified in the purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied or
waived other than by reason of some wrongful act or omission by the Holder that
made the Demand Registration, or an Affiliate of such Holder.

 

(i)        Other Registration Rights.  The Corporation represents and warrants
that it is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Corporation.  Except as provided in this Agreement, the Corporation shall not
grant to any Persons the right to request the Corporation or any Subsidiary to
register any Capital Stock of the Corporation or of any Subsidiary, or any
securities convertible or exchangeable into or exercisable for such securities,
without the prior written consent of the applicable Controlling Holder.

 

Section 3.       Piggyback Registrations.

 

(a)       Right to Piggyback.  Following the IPO, whenever the Corporation
proposes to register any of its securities under the Securities Act (other than
(i) pursuant to a Demand Registration, (ii) in connection with registrations on
Form S-4 or S-8 promulgated by the Securities and Exchange Commission or any
successor or similar forms or (iii) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of Registrable Securities) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Corporation shall give prompt
written notice (in any event within three Business Days after its receipt of
notice of any request for registration on behalf of holders of the Company’s
securities (other than under the Holders) to all Holders of its intention to
effect such Piggyback Registration and, subject to the terms of Section 3(c),
shall include in such Piggyback Registration (and in all related registrations
or qualifications under blue sky laws and in any related underwriting) all
Registrable Securities with respect to which the Corporation has received
written requests for inclusion therein within ten days after delivery of the
Corporation’s notice.

 

(b)       Piggyback Expenses.  The Registration Expenses of the Holders shall be
paid by the Corporation in all Piggyback Registrations, whether or not any such
registration became effective.

 

(c)       Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Corporation, and the managing
underwriters advise the Corporation in writing that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Corporation shall include in such registration (i) first, the
securities the Corporation proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Holders on the basis of the number of Registrable Securities owned by





12

--------------------------------------------------------------------------------

 



each such Holder that such Holder of Registrable Securities shall have requested
to be included therein, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect.

 

(d)       Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering shall be at the election of the Corporation (in the case of a
primary registration) or at the election of the holders of other Corporation
securities requesting such registration (in the case of a secondary
registration); provided that Holders representing a majority of the Registrable
Securities included in such Piggyback Registration may request that one or more
investment banker(s) or manager(s) be included in such offering (such request
not to be binding on the Corporation or such other initiating holders of
Corporation securities).

 

(e)       Right to Terminate Registration.  The Corporation shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration.  The Registration Expenses of such withdrawn registration shall be
borne by the Corporation in accordance with Section 6.

 

Section 4.       Holdback Agreements.

 

(a)       Holders of Registrable Securities.  If requested by the Corporation or
the managing underwriter(s), each Holder participating in an underwritten Public
Offering shall enter into customary lock-up agreements with the managing
underwriter(s) of such Public Offering.  In the absence of any such lock-up
agreement, each Holder agrees as follows:

 

(i)            in connection with the IPO, such Holder shall not (A) offer,
sell, pledge, contract to sell or grant any option to purchase, or otherwise
transfer or dispose of (including sales pursuant to Rule 144), directly or
indirectly, any shares of Capital Stock of the Corporation (including Capital
Stock of the Corporation that may be deemed to be owned beneficially by such
Holder in accordance with the rules and regulations of the Securities and
Exchange Commission) (collectively, “Securities”), (B) enter into a transaction
which would have the same effect as described in clause (A) above, (C) enter
into any swap, hedge or other arrangement that transfers, in whole or in part,
any of the economic consequences of ownership of any Securities, whether such
transaction is to be settled by delivery of such Securities, in cash or
otherwise (each of (A), (B) and (C) above, a “Sale Transaction”), or (D)
publicly disclose the intention to enter into any Sale Transaction, commencing
on the earlier of the date on which the Corporation gives notice to the Holders
that a preliminary prospectus has been circulated for the IPO or the “pricing”
of such offering and continuing to the date that is 180 days following the date
of the final prospectus for the IPO (the “Holdback Period”), unless the
underwriters managing the IPO otherwise agree in writing; provided, however,
that if the Holdback Period is shortened or terminated early for any Holder that
together with its Affiliates holds one percent (1%) or more of the outstanding
Registrable Securities, the Holdback period for each other Holder also shall be
shortened or terminated to the same extent;

 

(ii)           in connection with all underwritten Public Offerings (other than
the IPO), such Holder shall not effect any Sale Transaction commencing on the
earlier of the date





13

--------------------------------------------------------------------------------

 



on which the Corporation gives notice to the Holders of the circulation of a
preliminary or final prospectus for such Public Offering or the “pricing” of
such offering and continuing to the date that is 90 days following the date of
the final prospectus for such Public Offering (a “Follow-On Holdback Period”),
unless, if an underwritten Public Offering, the underwriters managing the Public
Offering otherwise agree in writing; and

 

(iii)          The foregoing clauses (i) through (ii) shall not apply to (A) the
sale of Capital Stock pursuant to the terms of the underwriting agreement
entered into in connection with such underwritten Public Offering, or (B)
transactions relating to shares of Capital Stock or other securities acquired in
open market transactions after the completion of the Public Offering, provided
that no filing under Section 16(a) of the Exchange Act shall be required or
shall be voluntarily made in connection with transfers or dispositions of such
shares of Capital Stock or other securities acquired in such open market
transactions (other than a filing on Form 5 made after the expiration of the
Holdback Period), or (C) transfers of Capital Stock or any security convertible
into Capital Stock to the spouse, domestic partner, parent, sibling, child or
grandchild (each an “immediate family member”) of such Holder or to a trust
formed for the benefit of such Holder or of an immediate family member of a
Holder, or (D) transfers of Capital Stock or any security convertible into
Capital Stock as a bona fide gift, or (E) distributions of shares of Capital
Stock or any security convertible into Capital Stock to limited partners,
members, stockholders or affiliates of a Holder or to any investment fund or
other entity controlled or managed by, or under common control or management
with, such holder, or (F) as a distribution by a trust to its beneficiaries,
provided that in the case of any transfer or distribution pursuant to clause
(C),  (D),  (E) or (F), (1) each donee or distributee shall sign and deliver a
lock-up agreement substantially in the form of the lock-up agreement entered
into by such Holder and (2) no such transfer or distribution in (C), (D), (E) or
(F) shall be permitted if it shall require a filing under Section 16(a) or
Section 13(d) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Capital Stock, and no such filing under Section 16(a) or Section
13(d) of the Exchange Act shall be voluntarily made during the Holdback Period,
or (G) the receipt by a Holder from the Corporation of Capital Stock upon a
vesting event of Capital Stock or rights to acquire Capital stock pursuant to
the Corporation’s equity incentive plans or the exercise by such Holder of
options to purchase Capital Stock issued pursuant to the Corporation’s equity
incentive plans (including, in each case, by way of net exercise, but for the
avoidance of doubt, excluding all manners of exercise that would involve a sale
of any securities relating to such options, whether to cover the applicable
aggregate exercise price, withholding tax obligations or otherwise), provided
that (1) any securities received upon such vesting event or exercise will also
be subject to the terms of such holder’s lock-up agreement and (2) no such
vesting event or exercise shall be permitted if it shall require a filing under
Section 16(a) or Section 13(d) of the Exchange Act, reporting a reduction in
beneficial ownership of shares of Capital Stock, and no such filing under
Section 16(a) or Section 13(d) of the Exchange Act shall be voluntarily made
during the Holdback Period in connection with such vesting event or exercise, or
(H) transfers of Capital Stock or any securities convertible into or exercisable
or exchangeable for Capital Stock to the Corporation, pursuant to agreements
under which the Corporation has the option to repurchase such shares or
securities or a right of first refusal with respect to transfers of such shares
or securities, provided that unless such





14

--------------------------------------------------------------------------------

 



transfers are pursuant to the Corporation’s option to repurchase in the event
such holder is terminated or resigns as an employee of the Corporation, no
transfer shall be permitted if it shall require a filing under Section 16(a) or
Section 13(d) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Capital Stock, and no such filing under Section 16(a) or Section
13(d) of the Exchange Act shall be voluntarily made during the Holdback Period
in connection with such transfer (other than a filing on Form 5 pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Capital Stock,
provided that (1) such plan does not provide for the transfer of Capital Stock
during the Holdback Period and (2) to the extent a public announcement or filing
under the Exchange Act, if any, is required of or voluntarily made by or on
behalf of such holder or the Corporation regarding the establishment of such
plan, such announcement or filing shall include a statement to the effect that
no transfer of Capital Stock may be made under such plan during the Holdback
Period).

 

The Corporation may impose stop-transfer instructions with respect to the shares
of Capital Stock (or other securities) subject to the restrictions set forth in
this Section 4(a) until the end of such period.

 

(b)       Exceptions.  The foregoing holdback agreements in Section 4(a) shall
not apply to a registration in connection with an employee benefit plan or in
connection with any registration on form S-4 or similar form in connection with
any type of acquisition transaction or exchange offer.

 

Section 5.       Registration Procedures.

 

(a)       Whenever the Holders have requested that any Registrable Securities be
registered pursuant to this Agreement or have initiated a Shelf Offering, (i)
such Holders shall, if applicable, cause such Registrable Securities to be
exchanged into shares of Class A Common Stock in accordance with the terms of
the LLC Agreement prior to sale of such Registrable Securities and (ii) the
Corporation shall use its reasonable best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Corporation shall as
expeditiously as possible:

 

(i)            in accordance with the Securities Act and all applicable rules
and regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Corporation shall
furnish to the counsel selected by the Controlling Holder(s) initiating a Demand
Registration or, in all other cases, the Holders representing a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

 

(ii)           notify each holder of Registrable Securities of (A) the issuance
by the Securities and Exchange Commission of any stop order suspending the
effectiveness of





15

--------------------------------------------------------------------------------

 



any registration statement or the initiation of any proceedings for that
purpose, (B) the receipt by the Corporation or its counsel of any notification
with respect to the suspension of the qualification of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose and (C) the effectiveness of each registration
statement filed hereunder;

 

(iii)          prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(iv)          furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(v)           use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Corporation shall not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (B)
consent to general service of process in any such jurisdiction or (C) subject
itself to taxation in any such jurisdiction);

 

(vi)          notify each seller of such Registrable Securities (A) promptly
after it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (B) promptly after receipt thereof, of any request by the Securities
and Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information and (C) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus





16

--------------------------------------------------------------------------------

 



included in such registration statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading, and, subject to Section 2(f), at the request of any such seller, the
Corporation shall prepare a supplement or amendment to such prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

 

(vii)         use reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Corporation are then listed and, if not so listed, to be listed on
a securities exchange and, without limiting the generality of the foregoing, to
arrange for at least two market markers to register as such with respect to such
Registrable Securities with FINRA;

 

(viii)        use reasonable efforts to provide a transfer agent and registrar
for all such Registrable Securities not later than the effective date of such
registration statement;

 

(ix)          enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the Holders representing a majority of the Registrable Securities being sold or
the underwriters, if any, reasonably request in order to expedite or facilitate
the disposition of such Registrable Securities (including, without limitation,
effecting a stock split, combination of shares, recapitalization or
reorganization);

 

(x)           make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate and business documents and properties of the Corporation as shall be
necessary to enable them to exercise their due diligence responsibility, and
cause the Corporation’s officers, directors, employees, agents, representatives
and independent accountants to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant or agent in connection with
such registration statement;

 

(xi)          take all reasonable actions to ensure that any Free-Writing
Prospectus utilized in connection with any Demand Registration or Piggyback
Registration hereunder complies in all material respects with the Securities
Act, is filed in accordance with the Securities Act to the extent required
thereby, is retained in accordance with the Securities Act to the extent
required thereby and, when taken together with the related prospectus, shall not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(xii)         otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Corporation’s first full





17

--------------------------------------------------------------------------------

 



calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158;

 

(xiii)        to the extent that a Holder, in its sole and exclusive judgment,
might be deemed to be an underwriter of any Registrable Securities or a
controlling person of the Corporation, permit such Holder to participate in the
preparation of such registration or comparable statement and allow such Holder
to provide language for insertion therein, in form and substance satisfactory to
the Corporation, which in the reasonable judgment of such Holder and its counsel
should be included;

 

(xiv)        in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Class A Common Stock included in such registration
statement for sale in any jurisdiction use reasonable efforts promptly to obtain
the withdrawal of such order;

 

(xv)         use its reasonable best efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;

 

(xvi)        cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such Holders may
request;

 

(xvii)       cooperate with each Holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

 

(xviii)      use its reasonable best efforts to make available the executive
officers of the Corporation to participate with the Holders of Registrable
Securities covered by the registration statement and any underwriters in any
“road shows” or other selling efforts that may be reasonably requested by the
Holders in connection with the methods of distribution for the Registrable
Securities;

 

(xix)        in the case of any underwritten Public Offering, use its reasonable
best efforts to obtain one or more cold comfort letters from the Corporation’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the Holders representing
a majority of the Registrable Securities being sold reasonably request;

 

(xx)         in the case of any underwritten Public Offering, use its reasonable
best efforts to provide a legal opinion of the Corporation’s outside counsel,
dated the closing date of the Public Offering, in customary form and covering
such matters of the type





18

--------------------------------------------------------------------------------

 



customarily covered by legal opinions of such nature, which opinion shall be
addressed to the underwriters and the Holders of such Registrable Securities
being sold;

 

(xxi)        if the Corporation files an Automatic Shelf Registration Statement
covering any Registrable Securities, use its reasonable best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

(xxii)       if the Corporation does not pay the filing fee covering the
Registrable Securities at the time an Automatic Shelf Registration Statement is
filed, pay such fee at such time or times as the Registrable Securities are to
be sold; and

 

(xxiii)      if the Automatic Shelf Registration Statement has been outstanding
for at least three (3) years, at the end of the third year, file a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Corporation is required to re-evaluate its WKSI status the
Corporation determines that it is not a WKSI, use its reasonable efforts to
refile the Shelf Registration Statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

 

(b)       Any officer of the Corporation who is a Holder agrees that if and for
so long as he or she is employed by the Corporation or any Subsidiary thereof,
he or she shall participate fully in the sale process in a manner customary and
reasonable for persons in like positions and consistent with his or her other
duties with the Corporation and in accordance with applicable law, including the
preparation of the registration statement and the preparation and presentation
of any road shows.

 

(c)       The Corporation may require each Holder requesting, or electing to
participate in, any registration to furnish the Corporation such information
regarding such Holder and the distribution of such Registrable Securities as the
Corporation may from time to time reasonably request in writing.

 

(d)       If the Original Equity Owners or any of their respective Affiliates
seek to effectuate an in-kind distribution of all or part of their respective
Registrable Securities to their respective direct or indirect equityholders, the
Corporation shall, subject to any applicable lock-ups, work with the foregoing
persons to facilitate such in-kind distribution in the manner reasonably
requested and such distributees shall have the right to become a party to this
Agreement by the joinder in the form of Exhibit A hereto and thereby have all of
the rights of such Original Equity Owners under this Agreement, other than the
Demand Registration rights of a Controlling Holder.

 

Section 6.       Registration Expenses.

 

(a)       The Corporation’s Obligation.  All expenses incident to the
Corporation’s performance of or compliance with this Agreement (including,
without limitation, all registration, qualification and filing fees, fees and
expenses of compliance with securities or blue





19

--------------------------------------------------------------------------------

 



sky laws, printing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Corporation and all independent certified public accountants, underwriters
(excluding underwriting discounts and commissions) and other Persons retained by
the Corporation) (all such expenses being herein called “Registration
Expenses”), shall be borne as provided in this Agreement, except that the
Corporation shall, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any annual audit or quarterly
review, the expense of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
similar securities issued by the Corporation are then listed.  Each Person that
sells securities pursuant to a Demand Registration or Piggyback Registration
hereunder shall bear and pay all underwriting discounts and commissions
applicable to the securities sold for such Person’s account.

 

(b)       Counsel Fees and Disbursements.  In connection with each Demand
Registration, each Piggyback Registration and each Shelf Offering, the
Corporation shall reimburse the Holders of Registrable Securities included in
such registration for the reasonable fees and disbursements of one counsel of
each Controlling Holder participating in the registration.

 

Section 7.       Indemnification and Contribution.

 

(a)       By the Corporation.  The Corporation shall indemnify and hold
harmless, to the extent permitted by law, each Holder, such Holder’s officers,
directors, managers, employees, partners, stockholders, members, trustees,
Affiliates, agents and representatives, and each Person who controls such Holder
(within the meaning of the Securities Act) (the “Holder Indemnified Parties”)
against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations (each a “Violation”) by the Corporation: (i)
any untrue or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus, preliminary prospectus or Free-Writing
Prospectus, or any amendment thereof or supplement thereto or (B) any
application or other document or communication (in this Section 7, collectively
called an “application”) executed by or on behalf of the Corporation or based
upon written information furnished by or on behalf of the Corporation filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Corporation of the Securities Act or any other similar federal or state
securities laws or any rule or regulation promulgated thereunder applicable to
the Corporation and relating to action or inaction required of the Corporation
in connection with any such registration, qualification or compliance.  In
addition, the Corporation will reimburse such Holder Indemnified Party for any
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such losses.  Notwithstanding the foregoing, the
Corporation shall not be liable in any such case to the extent that any such
losses result from, arise out of, are based upon, or relate to an untrue
statement or alleged untrue statement, or omission or alleged omission, made in
such registration statement, any such prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in





20

--------------------------------------------------------------------------------

 



reliance upon, and in conformity with, written information prepared and
furnished in writing to the Corporation by such Holder Indemnified Party
expressly for use therein or by such Holder Indemnified Party’s failure to
deliver a copy of the registration statement or prospectus or any amendments or
supplements thereto after the Corporation has furnished such Holder Indemnified
Party with a sufficient number of copies of the same.  In connection with an
underwritten offering, the Corporation shall indemnify such underwriters, their
officers and directors, and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Holder Indemnified Parties.

 

(b)       By Each Holder.  In connection with any registration statement in
which a Holder is participating, each such Holder shall furnish to the
Corporation in writing such information and affidavits as the Corporation
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, shall indemnify the
Corporation, its officers, directors, managers, employees, agents and
representatives, and each Person who controls the Corporation (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such Holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each Holder and shall be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)       Claim Procedure.  Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and (ii)
unless in such indemnified party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist with respect to such
claim, permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party.  If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld, conditioned or delayed).  An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim.  In such instance, the
conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the Holders representing a majority of the Registrable
Securities included in the registration if such Holders are indemnified parties,
at the expense of the indemnifying party.

 

(d)       Contribution.  If the indemnification provided for in this Section 7
is held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an





21

--------------------------------------------------------------------------------

 



indemnified party or is otherwise unenforceable with respect to any loss, claim,
damage, liability or action referred to herein, then the indemnifying party
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other hand in connection with the
statements or omissions which resulted in such loss, claim, damage, liability or
action as well as any other relevant equitable considerations; provided that the
maximum amount of liability in respect of such contribution shall be limited, in
the case of each seller of Registrable Securities, to an amount equal to the net
proceeds actually received by such seller from the sale of Registrable
Securities effected pursuant to such registration.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  The parties hereto agree that it would not
be just or equitable if the contribution pursuant to this Section 7(d) were to
be determined by pro rata allocation or by any other method of allocation that
does not take into account such equitable considerations.  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages,
liabilities or expenses referred to herein shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)       Release.  No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.  Notwithstanding anything to the
contrary in this Section 7, an indemnifying party shall not be liable for any
amounts paid in settlement of any loss, claim, damage, liability, or action if
such settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

 

(f)       Non-exclusive Remedy; Survival.  The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

Section 8.       Underwritten Registrations.

 





22

--------------------------------------------------------------------------------

 



(a)       Participation.  No Person may participate in any Public Offering
hereunder which is underwritten unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to any over-allotment or
“green shoe” option requested by the underwriters; provided that no Holder shall
be required to sell more than the number of Registrable Securities such Holder
has requested to include) and (ii) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements, custody agreements and
other documents required under the terms of such underwriting
arrangements.  Each Holder shall execute and deliver such other agreements as
may be reasonably requested by the Corporation and the lead managing
underwriter(s) that are consistent with such Holder’s obligations under Section
4,  Section 5 and this Section 8(a) or that are necessary to give further effect
thereto.  To the extent that any such agreement is entered into pursuant to, and
consistent with, Section 4 and this Section 8(a), the respective rights and
obligations created under such agreement shall supersede the respective rights
and obligations of the Holders, the Corporation and the underwriters created
pursuant to this Section 8(a).

 

(b)       Price and Underwriting Discounts.  In the case of an underwritten
Demand Registration or Underwritten Takedown requested by Holders pursuant to
this Agreement, the price, underwriting discount and other financial terms of
the related underwriting agreement for the Registrable Securities shall be
determined by the Holders representing a majority of the Registrable Securities
included in such underwritten offering.

 

(c)       Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in Section
5(a)(vi)(B) or (C), shall immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 5(a)(vi).  In the event the Corporation has given any
such notice, the applicable time period set forth in Section 5(a)(iii) during
which a Registration Statement is to remain effective shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to this Section 8(c) to and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by Section 5(a)(vi).

 

Section 9.       Additional Parties; Joinder.  Subject to the prior written
consent of each Controlling Holder, the Corporation may make any Person who
acquires Class A Common Stock or rights to acquire Class A Common Stock from the
Corporation after the date hereof (including without limitation any Person who
acquires Common Units) a party to this Agreement (each such Person, an
“Additional Investor”) and to succeed to all of the rights and obligations of a
Holder under this Agreement by obtaining an executed joinder to this Agreement
from such Additional Investor in the form of Exhibit A attached hereto (a
“Joinder”).  Upon the execution and delivery of a Joinder by such Additional
Investor, the Class A Common Stock of the Corporation acquired by such
Additional Investor or issuable upon redemption or exchange of Common Units
acquired by such Additional Investor (the “Acquired Common”) shall be
Registrable Securities to the extent provided herein, such Additional Investor
shall be a Holder under this Agreement with respect to the Acquired Common, and
the Corporation shall add such





23

--------------------------------------------------------------------------------

 



Additional Investor’s name and address to the Schedule of Investors and
circulate such information to the parties to this Agreement.

 

Section 10.       Current Public Information.  At all times after the
Corporation has filed a registration statement with the Securities and Exchange
Commission pursuant to the requirements of either the Securities Act or the
Exchange Act, the Corporation shall file all reports required to be filed by it
under the Securities Act and the Exchange Act and shall take such further action
as any Holder may reasonably request, all to the extent required to enable such
Holders to sell Registrable Securities pursuant to Rule 144.  Upon request, the
Corporation shall deliver to any Holder a written statement as to whether it has
complied with such requirements.

 

Section 11.       Subsidiary Public Offering.  If, after an initial Public
Offering of the Capital Stock of one of its Subsidiaries (including the
Company), the Corporation distributes securities of such Subsidiary to its
equityholders, then the rights and obligations of the Corporation pursuant to
this Agreement shall apply, mutatis mutandis, to such Subsidiary, and the
Corporation shall cause such Subsidiary to comply with such Subsidiary’s
obligations under this Agreement.

 

Section 12.       Transfer of Registrable Securities.  Notwithstanding anything
to the contrary contained herein, except in the case of (i) a transfer to the
Corporation, (ii) a transfer by any Original Equity Owners or any of its
Affiliates to its respective equityholders, (iii) a Public Offering, (iv) a sale
pursuant to Rule 144 after the completion of the IPO or (v) a transfer in
connection with a sale of the Corporation, prior to transferring any Registrable
Securities to any Person (including, without limitation, by operation of law),
the transferring Holder shall cause the prospective transferee to execute and
deliver to the Corporation a Joinder agreeing to be bound by the terms of this
Agreement.  Any transfer or attempted transfer of any Registrable Securities in
violation of any provision of this Agreement shall be void, and the Corporation
shall not record such transfer on its books or treat any purported transferee of
such Registrable Securities as the owner thereof for any purpose.

 

Section 13.       MNPI Provisions.

 

(a)       Each Holder acknowledges that the provisions of this Agreement that
require communications by the Corporation or other Holders to such Holder may
result in such Holder and its Representatives (as defined below) acquiring MNPI
(which may include, solely by way of illustration, the fact that an offering of
the Corporation’s securities is pending or the number of Corporation securities
or the identity of the selling Holders).

 

(b)       Each Holder agrees that it will maintain the confidentiality of such
MNPI and, to the extent such Holder is not a natural person, such confidential
treatment shall be in accordance with procedures adopted by it in good faith to
protect confidential information of third parties delivered to such Holder
(“Policies”); provided that a holder may deliver or disclose MNPI to (i) its
directors, officers, employees, agents, attorneys, affiliates and financial and
other advisors (collectively, the “Representatives”), but solely to the extent
such disclosure reasonably relates to its evaluation of exercise of its rights
under this Agreement and the sale of any Registrable Securities in connection
with the subject of the notice, (ii) any federal or state regulatory





24

--------------------------------------------------------------------------------

 



authority having jurisdiction over such Holder, (iii) any Person if necessary to
effect compliance with any law, rule, regulation or order applicable to such
Holder, (iv) in response to any subpoena or other legal process, or (v) in
connection with any litigation to which such Holder is a party; provided
further, that in the case of clause (i), the recipients of such MNPI are subject
to the Policies or agree to hold confidential the MNPI in a manner substantially
consistent with the terms of Section 13 and that in the case of clauses (ii)
through (v), such disclosure is required by law and such Holder shall promptly
notify the Corporation of such disclosure to the extent such Holder is legally
permitted to give such notice.

 

(c)       Each Holder shall have the right, at any time and from time to time
(including after receiving information regarding any potential Public Offering),
to elect to not receive any notice that the Corporation or any other Holders
otherwise are required to deliver pursuant to this Agreement by delivering to
the Corporation a written statement signed by such Holder that it does not want
to receive any notices hereunder (an “Opt-Out Request”); in which case and
notwithstanding anything to the contrary in this Agreement the Corporation and
other Holders shall not be required to, and shall not, deliver any notice or
other information required to be provided to Holders hereunder to the extent
that the Corporation or such other Holders reasonably expect would result in a
Holder acquiring MNPI.  An Opt-Out Request may state a date on which it expires
or, if no such date is specified, shall remain in effect indefinitely.  A Holder
who previously has given the Corporation an Opt-Out Request may revoke such
request at any time, and there shall be no limit on the ability of a Holder to
issue and revoke subsequent Opt-Out Requests; provided that each Holder shall
use commercially reasonable efforts to minimize the administrative burden on the
Corporation arising in connection with any such Opt-Out Requests.

 

Section 14.       General Provisions.

 

(a)       Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Corporation and each Controlling Holder; provided
that no such amendment, modification or waiver that would materially and
adversely affect a Holder in a manner materially different than any other Holder
(provided that the accession by Additional Investors to this Agreement pursuant
to Section 9 shall not be deemed to adversely affect any Holder), shall be
effective against such Holder without the consent of such Holder that is
materially and adversely affected thereby.  The failure or delay of any Person
to enforce any of the provisions of this Agreement shall in no way be construed
as a waiver of such provisions and shall not affect the right of such Person
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.  A waiver or consent to or of any breach or default by any
Person in the performance by that Person of his, her or its obligations under
this Agreement shall not be deemed to be a consent or waiver to or of any other
breach or default in the performance by that Person of the same or any other
obligations of that Person under this Agreement.

 

(b)       Remedies.  The parties to this Agreement shall be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy





25

--------------------------------------------------------------------------------

 



for any such breach and that, in addition to any other rights and remedies
existing hereunder, any party shall be entitled to specific performance and/or
other injunctive relief from any court of law or equity of competent
jurisdiction (without posting any bond or other security) in order to enforce or
prevent violation of the provisions of this Agreement.

 

(c)       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited,
invalid, illegal or unenforceable in any respect under any applicable law or
regulation in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)       Entire Agreement.  Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)       Successors and Assigns.  This Agreement shall bind and inure to the
benefit and be enforceable by the Corporation and its successors and assigns and
the Holders and their respective successors and assigns (whether so expressed or
not).  In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit Holders are also for the
benefit of, and enforceable by, any subsequent or successor Holder.

 

(f)        Notices.  Any notice, demand or other communication to be given under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but; if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested.  Such notices,
demands and other communications shall be sent to the Corporation at the address
specified below and to any Original Equity Owner or to any other party subject
to this Agreement at such address as indicated on the Schedule of Investors, or
at such address or to the attention of such other Person as the recipient party
has specified by prior written notice to the sending party.  Any party may
change such party’s address for receipt of notice by providing prior written
notice of the change to the sending party as provided herein.  The Corporation’s
address is:

 

Camping World Holdings, Inc.

250 Parkway Drive, Suite 270

Lincolnshire, IL 60069
Attn: General Counsel

 

With a copy to:





26

--------------------------------------------------------------------------------

 



 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022
Attn: Marc D. Jaffe, Esq.
Facsimile: (212) 751-4864

 

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

 

(g)       Business Days.  If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the immediately following Business Day.

 

(h)       Governing Law.  The corporate law of the State of Delaware shall
govern all issues and questions concerning the relative rights of the
Corporation and its stockholders.  All other issues and questions concerning the
construction, validity, interpretation and enforcement of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(i)        MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(j)        CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING





27

--------------------------------------------------------------------------------

 



BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(k)       No Recourse.  Notwithstanding anything to the contrary in this
Agreement, the Corporation and each Holder agrees and acknowledges that no
recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any Holder
or of any Affiliate or assignee thereof, whether by the enforcement of any
assessment or by any legal or equitable proceeding, or by virtue of any statute,
regulation or other applicable law, it being expressly agreed and acknowledged
that no personal liability whatsoever shall attach to, be imposed on or
otherwise be incurred by any current or future officer, agent or employee of any
Holder or any current or future member of any Holder or any current or future
director, officer, employee, partner or member of any Holder or of any Affiliate
or assignee thereof, as such for any obligation of any Holder under this
Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.

 

(l)        Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.  The use of the word “including” in this Agreement shall be by
way of example rather than by limitation.

 

(m)      No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

(n)       Counterparts.  This Agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

(o)       Electronic Delivery.  This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic mail to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

 

(p)       Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each Holder shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and the transactions contemplated hereby.

 





28

--------------------------------------------------------------------------------

 



(q)       No Inconsistent Agreements.  The Corporation shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

 

* * * * *

 

 



29

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

CAMPING WORLD HOLDINGS, INC.

 

 

 

By:

/s/ Marcus A. Lemonis

 

Name: Marcus A. Lemonis

 

Title:   Chief Executive Officer

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

CWGS HOLDING, LLC

 

 

 

By:

/s/ Marcus A. Lemonis

 

Name: Marcus A. Lemonis

 

Title:   Chief Executive Officer

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CVRV ACQUISITION LLC

 

 

 

By:

/s/ Ross A. Oliver

 

 

Name: Ross A. Oliver

 

 

Title:   General Counsel

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

CVRV ACQUISITION II LLC

 

 

 

By:

/s/ Ross A. Oliver

 

 

Name:   Ross A. Oliver

 

 

Title:     General Counsel

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

Andris A. Baltins

 

 

 

By:

/s/ Andris A. Baltins

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

K. Dillon Schickli

 

 

 

By:

/s/ K. Dillon Schickli

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Thomas F. Wolfe

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Brent L. Moody

 

 

 

By:

/s/ Brent L. Moody

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Roger L. Nuttall

 

 

 

By:

/s/ Roger L. Nuttall

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Mark J. Boggess

 

 

 

By:

/s/ Mark J. Boggess

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Matthew Baden

 

 

 

By:

/s/ Matthew Baden

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

John Sirpilla

 

 

 

By:

/s/ John Sirpilla

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Prabhuling Patel

 

 

 

By:

/s/ Prabhuling Patel

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Tamara Ward

 

 

 

By:

/s/ Tamara Ward

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Mike Siemens

 

 

 

By:

/s/ Mike Siemens

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Steve Hedlund

 

 

 

By:

/s/ Steve Hedlund

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Brock Whinnery

 

 

 

By:

/s/ Brock Whinnery

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Ann Jackson

 

 

 

By:

/s/ Ann Jackson

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Lisa L. Marshall Revocable Living Trust

 

 

 

By:

/s/ Lisa L. Marshall

 

Name:

 

Title:

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Dale Hendrix

 

 

 

By:

/s/ Dale Hendrix

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Karin Bell

 

 

 

By:

/s/ Karin Bell

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

 

 

Seth Rosenberg

 

 

 

By:

/s/ Seth Rosenberg

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE OF INVESTORS

 

Holder

Controlling
Holder?

Continuing Equity Owner/
Former Equity Owner

CWGS Holding, LLC

Yes

Continuing Equity Owner

CVRV Acquisition LLC

Yes

Continuing Equity Owner

CVRV Acquisition II LLC

Yes

Former Equity Owner

Andris A. Baltins

No

Continuing Equity Owner

K. Dillon Schickli

No

Continuing Equity Owner

Thomas F. Wolfe

No

Continuing Equity Owner

Brent L. Moody

No

Continuing Equity Owner

Roger L. Nuttall

No

Continuing Equity Owner

Mark J. Boggess

No

Continuing Equity Owner

Matthew Baden

No

Continuing Equity Owner

John Sirpilla

No

Continuing Equity Owner

Prabhuling Patel

No

Continuing Equity Owner

Tamara Ward

No

Continuing Equity Owner

Mike Siemens

No

Continuing Equity Owner

Steve Hedlund

No

Continuing Equity Owner

Brock Whinnery

No

Continuing Equity Owner

Ann Jackson

No

Continuing Equity Owner

Lisa L. Marshall Revocable Living Trust

No

Continuing Equity Owner

Dale Hendrix

No

Continuing Equity Owner

Karin Bell

No

Continuing Equity Owner

Seth Rosenberg

No

Continuing Equity Owner

 





 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

REGISTRATION RIGHTS AGREEMENT JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [●], 2016 (as the same may hereafter
be amended, the “Registration Rights Agreement”), among Camping World Holdings,
Inc., a Delaware corporation (the “Corporation”), and the other person named as
parties therein.

 

By executing and delivering this Joinder to the Corporation, and upon acceptance
hereof by the Corporation upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Class A Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement to the extent provided therein.  The Corporation
is directed to add the address below the undersigned’s signature on this Joinder
to the Schedule of Investors attached to the Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
__________ day of __________, 20__.

 

 

    

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

 

 

 

 

Print Name of Stockholder

 

 

Its:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted as of

 

 

__________, 20__

 

 

 

 

 

Camping World Holdings, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Its:

 

 

 

 

--------------------------------------------------------------------------------